Appeal from judgments of the County Court of Chemung County, rendered February 27, 1975, convicting defendant upon his pleas of guilty of the crimes of burglary in the third degree, escape in the second *595degree, and burglary in the second degree and sentencing him to concurrent indeterminate terms of imprisonment not to exceed four years, three years and seven years. Defendant entered his guilty pleas to these crimes in full satisfaction of nine charges contained in three separate indictments, and his sole contention on this appeal is that the sentences which he received are harsh and excessive. We disagree. Sentencing rests within the sound discretion of the trial court whose determinations should not be disturbed absent extraordinary circumstances (People v Dittmar, 41 AD2d 788; People v Caputo, 13 AD2d 861). In this instance it is uncontested that the terms imposed are well within the statutory limits for the crimes involved, and nothing contained in the record would justify our modification thereof. Moreover, in view of these crimes and defendant’s past involvement with the law as revealed in the presentence report, there was no abuse of discretion in denying defendant youthful offender status. Judgment affirmed. Greenblott, J. P., Sweeney, Kane, Main and Herlihy, JJ., concur.